

117 S2323 IS: To amend title 49, United States Code, to establish the Helping Obtain Prosperity for Everyone program, and for other purposes.
U.S. Senate
2021-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2323IN THE SENATE OF THE UNITED STATESJuly 13, 2021Mr. Warnock (for himself, Mr. Ossoff, and Mr. Padilla) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend title 49, United States Code, to establish the Helping Obtain Prosperity for Everyone program, and for other purposes.1.Helping Obtain Prosperity for Everyone program(a)Program establishment(1)In generalChapter 53 of title 49, United States Code, is amended by inserting after section 5307 the following:5308.Helping Obtain Prosperity for Everyone program(a)DefinitionsIn this section:(1)Area of persistent povertyThe term area of persistent poverty means—(A)a county that has consistently had greater than or equal to 20 percent of the population living in poverty during the most recent 30-year period for which data is available, as measured by the 1990 and 2000 decennial censuses and the most recent Small Area Income and Poverty Estimates, as estimated by the Bureau of the Census;(B)a census tract with a poverty rate of at least 20 percent as measured by the most recent 5-year data series available from the American Community Survey of the Bureau of the Census for all States and Puerto Rico; or(C)any other territory or possession of the United States of which at least 20 percent of the population has consistently lived in poverty over the most recent 30-year period for which data is available, as measured by the 1990, 2000, and 2010 decennial censuses or equivalent data of the Bureau of the Census.(2)Covered projectThe term covered project means any project eligible under this chapter carried out by an eligible entity that would serve an area of persistent poverty. (3)Eligible entityThe term eligible entity means an eligible recipient or subrecipient under section 5307, 5310, or 5311 that seeks to carry out a covered project.(4)ProgramThe term program means the Helping Obtain Prosperity for Everyone program established under subsection (b).(b)EstablishmentThe Secretary shall carry out a program, to be known as the Helping Obtain Prosperity for Everyone program, to award grants to eligible entities—(1)to carry out planning or engineering work for covered projects, which may include studies or analyses to assess the transit needs of an area of persistent poverty; and(2)to develop technical or financing plans for covered projects.(c)ApplicationAn eligible entity seeking a grant under the program, or a State department of transportation acting on behalf of an eligible entity seeking a grant under the program, shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.(d)Federal shareThe Federal share of the cost of an activity described in subsection (b) shall be not less than 90 percent.(e)OutreachNot later than 1 year after the date on which the Secretary establishes the program, the Secretary shall conduct outreach, including through personal contact, webinars, online materials, and other appropriate methods determined by the Secretary, to eligible entities with respect to grant opportunities under the program.(f)Partnerships(1)In generalThe recipient of a grant under the program may enter into a partnership with a nonprofit organization or other entity to assist the recipient in carrying out the activities described in subsection (b).(2)EncouragementThe Secretary shall encourage recipients of grants under the program to enter into partnerships with nonprofit organizations that could assist the recipient in ensuring that a covered project results in lower emissions or no emissions.(g)Rural areasOf the amounts made available to carry out the program each fiscal year, the Secretary shall ensure that not less than 20 percent is used to carry out covered projects in rural areas..(2)Clerical amendmentThe table of sections for chapter 53 of title 49, United States Code, is amended by inserting after the item relating to section 5307 the following:5308. Helping Obtain Prosperity for Everyone program..(b)FundingSection 5338(a) of title 49, United States Code, is amended—(1)in paragraph (1)—(A)in the matter preceding subparagraph (A), by inserting 5308, after 5307,;(B)in subparagraph (D), by striking and at the end;(C)in subparagraph (E), by striking the period at the end and inserting ; and; and(D)by adding at the end the following:(F)$25,000,000 for each of fiscal years 2022 through 2026.; and(2)in paragraph (2)—(A)in subparagraph (M), by striking and at the end;(B)in subparagraph (N)(ii), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(O)$25,000,000 for each of fiscal years 2022 through 2026 shall be available to carry out section 5308..